Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
June 30, 2005








 
Petition for Writ of Mandamus Dismissed and Memorandum
Opinion filed June 30, 2005.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00603-CV
____________
 
IN RE JAMES HENRY KESSLER, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On June 16, 2005, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In his petition, relator
sought to have this court compel the Honorable Denise Collins, presiding judge
of the 208th District Court in Harris County, to rule on his application for
post-conviction writ of habeas corpus and order his release from prison for
time served on his burglary conviction. 
On June 22, 2005, relator filed a
written request to dismiss his petition for writ of mandamus.  We grant the request.  Accordingly, we dismiss relator=s petition for writ of mandamus.                                                             PER CURIAM
Petition Dismissed and Memorandum
Opinion filed June 30, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.